          Case 1:18-cv-11299-IT Document 58 Filed 11/16/18 Page 1 of 20



                         UNITED STATES OF DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


MARCIA FREDERICK, individually, and             )
on behalf of all others similarly situated,     )
                                                )
                           Plaintiffs,          )
                                                )
                     v.                         )      C.A. No. 1:18-cv-11299-IT
                                                )
UNITED STATES OLYMPIC COMMITTEE, USA            )
GYMNASTICS (formerly known as the United States )
Gymnastics Federation), RICHARD CARLSON,        )
MURIEL GROSSFELD, GEORGE WARD,                  )
                                                )
                           Defendants.          )
________________________________________________)



PLAINTIFF’S OPPOSITION TO DEFENDANT RICHARD CARLSON’S MOTION TO
         DISMISS THE PLAINTIFF’S FIRST AMENDED COMPLAINT




                                              1
                Case 1:18-cv-11299-IT Document 58 Filed 11/16/18 Page 2 of 20



                                                  TABLE OF CONTENTS
INTRODUCTION .......................................................................................................................... 1

FACTS RELEVANT TO JURISDICTION AND CHOICE OF LAW .......................................... 2

ARGUMENT .................................................................................................................................. 3

   I.      THE COURT MAY EXERCISE PERSONAL JURISDICTION OVER CARLSON ....... 3

        A. LEGAL STANDARD ...................................................................................................... 3

         B. THE MASSACHUSETTS LONG ARM STATUTE AUTHORIZES JURISDICTION
        OVER CARLSON .................................................................................................................. 5

           C. EXERCISE OF JURISDICTION OVER CARLSON COMPORTS WITH THE
        REQUIREMENTS OF DUE PROCESS ................................................................................ 8

           1.    RELATEDNESS .......................................................................................................... 9

           2.    PURPOSEFUL AVAILMENT .................................................................................. 10

           3.    REASONABLENESS ................................................................................................ 11

              D. PLAINTIFF HAS ALLEGED SUFFICIENT FACTS TO WARRANT
        JURISDICTIONAL DISCOVERY ....................................................................................... 12

   II. MASSACHUSETTS’ STATUTE OF LIMITATIONS APPLIES .................................... 12

CONCLUSION ............................................................................................................................. 17




                                                                      i
           Case 1:18-cv-11299-IT Document 58 Filed 11/16/18 Page 3 of 20




                                           INTRODUCTION

        Plaintiff Marcia Frederick (“Plaintiff”) respectfully submits this memorandum of law in

opposition to Defendant Richard Carlson’s (“Carlson”) Motion to Dismiss.

        As set forth in the First Amended Class Action Complaint and Jury Demand (the

“Complaint” or “FAC”) (Dkt. 22), young, aspiring Olympians, including Plaintiff, entrusted

Defendants 1 to create a positive and safe environment where they could train and compete free

from the hazards of sexual misconduct and abuse. Instead, Plaintiff and many others were subject

to years of sexual assault, molestation, and harassment at the hands of USOC and USAG certified

trainers, including Defendant Carlson.

        For purposes of his motion, Defendant Carlson accepts Plaintiff’s allegations of sexual

abuse as true. However, Defendant Carlson contends that Plaintiff’s claims against him should be

dismissed for lack of personal jurisdiction and untimeliness. Neither argument has merit. As for

personal jurisdiction, Defendant Carlson engaged in an ongoing, persistent course of conduct

directed at Plaintiff, a minor and Massachusetts resident, which reasonably could be expected to,

and did in fact, cause her to suffer injury in this Commonwealth. Thus, the exercise of personal

jurisdiction over Defendant Carlson is consistent with the Massachusetts Long Arm Statute, G. L.

c. 223A, and comports with the requirements of the Due Process clause of the Fourteenth

Amendment of the U.S. Constitution.

        Plaintiff’s claims are also timely under Mass. G. L. c. 260, § 4C, which applies based on

Massachusetts’ choice-of-law principles.          Here, Massachusetts undoubtedly has the most

substantial state interest in applying its statute of limitations, which is intended to, inter alia,


1
 “Defendants” collectively refers to USA Gymnastics (“USAG”), United States Olympic Committee (“USOC”), and
Richard Carlson. Named defendants Muriel Grossfeld (“Grossfeld”) and George Ward (“Ward”) have been
voluntarily dismissed from this action pursuant to a Notice of Voluntary Dismissal.

                                                    1
            Case 1:18-cv-11299-IT Document 58 Filed 11/16/18 Page 4 of 20



“enabl[e] [childhood victims of sexual abuse] to seek a remedy for severe injuries that they did not

appreciate for long periods of time due to the abuse.” See Sliney v. Previte, 473 Mass. 283, 292

(2015). Given that the alleged misconduct occurred in multiple locations and Plaintiff is a

Massachusetts resident who suffered injury in this Commonwealth, no other state has a greater

interest in having its statute of limitations apply.

        Therefore, for the reasons stated herein and in Plaintiff’s Omnibus Opposition to USAG

and USOC’s Motions to Dismiss, Defendant Carlson’s motion to dismiss should be denied.

                FACTS RELEVANT TO JURISDICTION AND CHOICE OF LAW2

        Plaintiff alleges that from at least 1978 through 1982, while she was an active member of

USAG and USOC, Defendant Carlson perpetrated multiple acts of sexual assault, battery,

molestation, and harassment against her. FAC, ¶¶ 86-87. During this time period, Defendant

Carlson was a USAG certified head coach and an agent, employee, and/or representative of USAG,

USOC, Grossfeld and Ward, who was entrusted with coordinating training and providing for

Plaintiff’s individual care and well-being. Id., at ¶¶ 81, 85, 97-98. Plaintiff was a minor and

resident of Massachusetts, although she remained in a dormitory in Milford, Connecticut while

training at Grossfeld’s American Gold Gym (“GAG”). Id., at ¶ 75.

        Plaintiff further alleges that the repeated physical and emotional abuse that she endured

occurred on GAG properties in Connecticut, at the Gymnastics Olympic Training Camp in

Colorado, and while traveling for competitions and at gymnastics meets located throughout the

United States. Id. at ¶¶ 86-87, 90-91. This physical and psychological trauma led to Plaintiff’s

premature retirement from competitive gymnastics before her Olympic dreams could be fulfilled,

and caused her to suppress memories and emotions arising from years of abuse. Id., at ¶ 120.

2
  A detailed recitation of facts, applicable to all Defendants, is set forth in the Omnibus Opposition, incorporated
herein by reference.

                                                         2
              Case 1:18-cv-11299-IT Document 58 Filed 11/16/18 Page 5 of 20



         In or about 2015, Plaintiff saw an online photograph of Defendant Carlson at a gymnastic

competition involving young girls. Id., at ¶ 129. At that time, the memories she suppressed for

many years came flooding back, and Plaintiff finally realized over the next months that she

suffered and continued to suffer physical and emotional distress in connection with the incidents

of sexual molestation and abuse. Id. Plaintiff subsequently filed a claim with the USAG related to

Defendant Carlson’s sexual abuse. Id., at ¶¶ 59, 129.

         Upon information and belief, Defendant Carlson attended gymnastics meets and other

events in Massachusetts while acting as an agent, employee, and/or representative of USAG,

USOC, Grossfeld, and Ward. Defendant Carlson also benefited from the payment of membership

dues and training fees by Massachusetts residents, including Plaintiff.                        Defendant Carlson

currently resides in New York.

                                                  ARGUMENT

I.       THE COURT MAY EXERCISE PERSONAL JURISDICTION OVER CARLSON

         A.       Legal Standard

         This Court may exercise personal jurisdiction over a non-resident defendant when (1)

jurisdiction is authorized by the Massachusetts 3 long-arm statute, G. L. c. 223A, § 3; and (2) the

exercise of jurisdiction under state law is consistent with the due process requirements mandated

by the U.S. Constitution. See, e.g., Daynard v. Ness, Motley, Loadholt, Richardson & Poole, P.A.,

290 F.3d 42, 52 (1st Cir. 2002), citing Foster-Miller, Inc. v. Babcock & Wilcox Can., 46 F.3d 138,

144 (1st Cir. 1995).




3
  Defendant Carlson does not contest that a federal court applies the law of the forum state – here, Massachusetts – to
ascertain whether the defendant is subject to personal jurisdiction with respect to state law claims. See Daynard v.
Ness, Motley, Loadholt, Richardson & Poole, P.A., 290 F.3d 42, 51 (1st Cir. 2002) (“In determining whether a non-
resident defendant is subject to its jurisdiction, a federal court exercising diversity jurisdiction is the functional
equivalent of a state court sitting in the forum state.”) (internal citations and quotations omitted).

                                                          3
           Case 1:18-cv-11299-IT Document 58 Filed 11/16/18 Page 6 of 20



        Once a defendant challenges personal jurisdiction by motion pursuant to Rule 12(b)(2), the

plaintiff’s burden is to make a prima facie showing of facts that, if credited, support the exercise

of personal jurisdiction. See Ealing Corp. v. Harrods, Ltd., 790 F.2d 978, 979 (1st Cir. 1986) (“If

the plaintiff makes a prima facie showing of jurisdiction supported by specific facts alleged in the

pleadings, affidavits, and exhibits, its burden is met.”). Under the prima facie test, “a district court

does not act as a factfinder; to the contrary, it ascertains only whether the facts duly proffered,

fully credited, support the exercise of personal jurisdiction.” Alers-Rodriguez v. Fullerton Tires

Corp., 115 F.3d 81, 84 (1st Cir. 1997). The Court must take these facts “as true (whether or not

disputed) and construe them in the light most congenial to the plaintiff’s jurisdictional claim.”

Daynard, 290 F.3d at 51, quoting Mass. Sch. of Law at Andover, Inc. v. Am. Bar Ass’n, 142 F.3d

26, 34 (1st Cir. 1998); see also Hannon v. Beard, 524 F.3d 275, 279 (1st Cir. 2008) (accord).

        Because personal jurisdiction is a fact-intensive inquiry, the Court must separately analyze

whether a defendant is subject to jurisdiction with respect to each individual claim. See Phillips

Exeter Academy v. Howard Phillips Fund, 196 F.3d 284, 289 (1st Cir. 1999) (“Questions of

specific jurisdiction are always tied to the particular claims asserted.”) (citations omitted). Thus,

as to those claims where the Court finds personal jurisdiction exists, dismissal is improper.

        Here, Plaintiff has alleged sufficient facts to support the exercise of personal jurisdiction

as to her claims against Defendant Carlson. By abusing Plaintiff, a minor and Massachusetts

resident at all times, in multiple locations over the course of several years, Defendant Carlson

directed his wrongful conduct into Massachusetts, causing Plaintiff to suffer injury in this

Commonwealth. As a certified trainer for USOC and USAG and custodian of a Massachusetts

resident, Defendant Carlson also had sufficient forum-based contacts and derived a substantial

benefit from his contact with this Commonwealth. Consequently, it was reasonably foreseeable



                                                   4
            Case 1:18-cv-11299-IT Document 58 Filed 11/16/18 Page 7 of 20



that Defendant Carlson would be subjected to litigation in Massachusetts in connection with his

wrongful conduct, and his motion to dismiss therefore should be denied.

       B.      The Massachusetts Long Arm Statute Authorizes Jurisdiction Over Carlson

       The Massachusetts Long Arm Statute, G. L. c. 223A, § 3, permits the exercise of in

personam jurisdiction over a non-resident in certain enumerated circumstances, including where,

as relevant here, the non-resident “caus[es] tortious injury by an act or omission in this

commonwealth” or “caus[es] tortious injury in this commonwealth by an act or omission outside

this commonwealth if he regularly does or solicits business, or engages in any other persistent

course of conduct, or derives substantial revenue from goods used or consumed or services

rendered, in this commonwealth.” See G. L. c. 223A, § 3(c), (d).

       Narrowly construing the Complaint’s allegations and ignoring the specific claims asserted

against him, Defendant Carlson incorrectly asserts that no tortious conduct occurred in

Massachusetts. Carlson Br. at 9. Plaintiff asserts a separate cause of action for negligent infliction

of emotional distress, identifying specific, ongoing, tortious conduct perpetrated by Defendant

Carlson, which caused her to experience physical harm and emotional distress while residing in

this Commonwealth. In particular, Defendant Carlson’s “grooming” of Plaintiff and continuous

molestation and harassment constitute tortious conduct directed at Plaintiff in Massachusetts and

causing separate emotional injury in Massachusetts, which is not limited to, or defined by, the situs

of the actual physical acts of sexual assault. Under G. L. c. 223A, § 3(c), such tortious acts

committed outside the borders of Massachusetts constitute “in-forum acts” where the conduct is

purposefully directed at the Commonwealth and intended to cause injury here. See Murphy v.

Erwin-Wasey, Inc., 460 F.2d 661, 664 (1st Cir. 1972) (holding that where a non-resident defendant

makes fraudulent misrepresentations directed at Massachusetts residents and causing them injury

there, “he has, for jurisdictional purposes, acted within that state” as required under G. L. c. 223A,
                                                  5
            Case 1:18-cv-11299-IT Document 58 Filed 11/16/18 Page 8 of 20



§3(c)); see also Ticketmaster-New York v. Alioto, 26 F.3d 201, 205 (1st Cir. 1994) (discussing in

dicta that the court’s interpretation of G. L. c. 223A, §3 (c) in Murphy would also apply in the

defamation context, where out-of-state defamatory statements were directed at Massachusetts

residents and caused injury within the Commonwealth). 4

         Moreover, courts have recognized that a claim for emotional distress is a separate tort for

purposes of jurisdictional analysis. For example, in Adamchek v. Costco Wholesale Corp., Civil

Action No. 08-10182-PBS, 2008 U.S. Dist. LEXIS 112440, at *2 (D. Mass. May 29, 2008),

plaintiffs, Massachusetts residents, sued non-resident defendants for breach of contract and

tortious conduct arising from defendants’ failure to sell a home that plaintiffs owned in Florida.

The court noted that defendants did not transact any business in Massachusetts, and all of the

services performed and alleged breaches occurred in Florida. Id., at *4. Nevertheless, the court

found that defendants were subject to the court’s jurisdiction in connection with claims for

negligent infliction of emotional distress, intentional infliction of emotional distress, and loss of

consortium, because those claims “concern[ed] wrongful conduct alleged to have been directed

into Massachusetts and intended to cause injury here.” Id. at *20; see, e.g., Calder v. Jones, 465

U.S. 783, 788-9 (1984) (holding that the exercise of jurisdiction over non-resident defendants was

constitutionally permissible where defendants acted outside the state, but “the brunt of the harm,

in terms both of respondent’s emotional distress and injury to her professional reputation, was

suffered in California.”); Hugel v. McNell, 886 F.2d 1, 4 (1st Cir. 1989) (“The knowledge that the

major impact of the injury would be felt in the forum state constitutes a purposeful contact or



4
  Cf. Kopf v. Chloride Power Elecs., 882 F. Supp. 1183 (N.H. Dist. Ct. 1995) (finding that, under New Hampshire’s
comparable provision of Massachusetts’ Long Arm Statute, the court could exercise personal jurisdiction over non-
resident employee of defendant who acted in North Carolina but “knew or should have known that his conduct would
injure plaintiff in New Hampshire and that such contact with the forum was more than fortuitous.”) (internal quotations
omitted).

                                                          6
          Case 1:18-cv-11299-IT Document 58 Filed 11/16/18 Page 9 of 20



substantial connection whereby the intentional tortfeasor could reasonably expect to be haled into

the forum State’s courts to defend his actions.”).

       Defendant Carlson’s reliance on Crocker v. Hilton Intern. Barbados, Ltd., 976 F.2d 797

(1st Cir. 1992), is misplaced. In Crocker, the only alleged tortious conduct at issue was a single

physical attack perpetrated by a third party at the defendant’s hotel property in Barbados. See

Crocker, 976 F.2d at 798. There was no separate claim for negligent or intentional infliction of

emotional distress against the defendant, and no separate tortious conduct was alleged to support

such a claim. In those circumstances, the plaintiff’s emotional distress was categorized as “pain

and suffering” arising from the Barbados assault, which was not sufficient to establish jurisdiction

for out-of-state acts causing in-state tortious injury under G. L. c. 223A, § 3(d). In contrast,

Plaintiff has alleged an ongoing course of conduct, encompassing physical and mental acts

purposefully directed at her while a minor and resident of this Commonwealth. Her emotional

distress is a separate, legally-sustainable claim, and not just an “effect” of a discrete tortious act

occurring out-of-state. Consequently, unlike the defendant in Crocker, Carlson’s acts constitute

tortious injury within the Commonwealth for purposes of Massachusetts’ Long Arm Statute.

       Walsh v. National Seating Co., 411 F. Supp. 564 (D. Mass. 1976), is similarly inapposite.

Walsh concerned claims for negligence arising from an accident allegedly caused by the improper

design and construction of the driver’s seat on a bus. See Walsh, 411 F. Supp. at 567. As in

Crocker, the Walsh plaintiff’s alleged emotional distress was merely a category of damages for

injuries sustained in the bus accident. Id. at 571. There was no ongoing conduct, no separate claim

for emotional distress, and no tortious conduct directed at plaintiff that could reasonably have

caused such an injury. Id. Thus, because Plaintiff has alleged specific acts that were intended to




                                                  7
           Case 1:18-cv-11299-IT Document 58 Filed 11/16/18 Page 10 of 20



and did cause injury in this Commonwealth, G. L. c. 223A, § 3(c) supports the exercise of personal

jurisdiction.

         To the extent that Defendant Carlson’s tortious conduct is determined to have occurred

outside of Massachusetts, the exercise of personal jurisdiction is also proper under G. L. c. 223A,

§ 3(d). As previously explained, Plaintiff’s emotional distress is a separate injury related to mental

trauma and harassment inflicted by Defendant Carlson while she was a Massachusetts resident.

See, e.g., Murphy, 460 F.2d at 664; Adamcheck, 2008 U.S. Dist. LEXIS 112440 at *20. Moreover,

Plaintiff has made the required prima facie showing that Defendant Carlson, as a USOC and USAG

certified trainer, was charged with providing care and supervision to a minor Massachusetts

resident, attended meets and competitions in Massachusetts and otherwise benefited from his

relationship with USOC and USAG and Defendants’ forum-based contacts. 5 Thus, Plaintiff has

satisfied the requirements of the first prong of the Court’s jurisdictional analysis.

         C.    Exercise of Jurisdiction Over Carlson Comports With The Requirements Of
         Due Process

         The second part of the jurisdictional inquiry requires the Court to determine the exercise

of jurisdiction under state law is consistent with the due process requirements mandated by the

U.S. Constitution. See Daynard, 290 F.3d at 52. Specifically, the Court must find that “the

maintenance of the suit does not offend traditional notions of fair play and substantial justice.”

Int’l Shoe Co. v. State of Wash. Office of Unemployment Comp. & Placement, 326 U.S. 310, 316

(1945). The First Circuit employs a three-part test to make this determination: (1) the claims must

directly relate to the defendant’s in-state activities; (2) the defendant’s in-state contacts must

represent a purposeful availment of the privilege of conducting activities in the forum state; and


5
  As set forth herein, in the event the Court finds such jurisdictional facts lacking, Plaintiff seeks jurisdictional
discovery and leave to amend to plead additional facts supporting the exercise of personal jurisdiction over Defendant
Carlson.

                                                          8
         Case 1:18-cv-11299-IT Document 58 Filed 11/16/18 Page 11 of 20



(3) the exercise of jurisdiction must be reasonable. See United Elec., Radio & Mach. Workers v.

163 Pleasant St. Corp., 960 F.2d 1080, 1089 (1st Cir. 1992); see also Abiomed, Inc. v. Turnbull,

379 F. Supp. 2d 90, 94 (D. Mass. 2005). Plaintiff meets these prerequisites.

               1.     Relatedness

       To satisfy the “relatedness” prong, “the claim underlying the litigation must directly arise

       out of, or relate to, the defendant’s forum-state activities.” Abiomed, 379 F. Supp. 2d at

       94. The disjunctive phrasing of this requirement – “arising out of, or related to” – “portends

       added flexibility and signals a relaxation of the applicable standard.” See Ticketmaster-

       New York, 26 F.3d at 206 (emphasis in original). In cases involving tort claims, the

       “relatedness” inquiry focuses on whether the defendant’s in-forum conduct caused the

       injury. See Edozien v. XS Micro, LLC, Docket No. MICV2013-05066-F, 2014 Mass.

       Super. LEXIS 30 at *5-6 (2014), quoting United States v. Swiss Am. Bank, Ltd., 274 F.3d

       610, 632-33 (1st Cir. 2001).

       Defendant Carlson’s assertion that Plaintiff’s claims and resulting injuries are not related

to conduct in this Commonwealth is based on the erroneous assumption that his misconduct

outside of Massachusetts does not constitute an “in-forum act.” See Murphy, 460 F.2d at 664;

Carlson Br. at 10. However, as set forth herein, Defendant Carlson’s “grooming” efforts,

molestation, and harassment, among other things, aimed at Plaintiff, a Massachusetts resident,

causing her emotional and other harm in Massachusetts, is enough to establish “in-forum”

activities within the meaning of G. L. c. 223A, § 3(c), even if Defendant Carlson never set foot in

the Commonwealth. See, e.g., Murphy, 460 F.2d at 664 (fraudulent misrepresentation directed at

Massachusetts resident treated as “in-state” activity); Adamcheck, 2008 U.S. Dist. LEXIS 112440

at *20 (holding that negligent infliction of emotional distress occurred in Massachusetts, although

assurances regarding sale of property came from real estate agents in Florida); Digital Equipment
                                                 9
             Case 1:18-cv-11299-IT Document 58 Filed 11/16/18 Page 12 of 20



Corp. v. AltaVista Technology, Inc., 960 F.Supp. 456, 466-67 (D. Mass. 1997) (posting of

defamatory material on the internet constitutes an in-forum act). Moreover, there is no doubt that

Plaintiff’s claim for emotional distress, as well as her psychological injuries that persist to this day,

directly result from Defendant Carlson’s repeated and persistent mental and physical abuse of

Plaintiff. See Edozien, 2014 Mass. Super. LEXIS 30 at *6. As a result, the relatedness prong is

satisfied.

                 2.     Purposeful Availment

        To establish purposeful availment, Plaintiff must show: “(1) that [she] felt the injurious

effects of a defendant’s tortious act in the forum, and (2) that the defendant’s act was calculated to

cause injury to the [P]laintiff there.” See Farquharson v. Metz, Civil Action No. 13-10200-GAO,

2013 U.S. Dist. LEXIS 106374, *4-5 (D. Mass. Jul. 30, 2013), quoting Swiss Am. Bank, Ltd., 274

F.3d at 632-33. The test focuses on “the voluntariness of the contact and the foreseeability of the

present action.” See Edozien, 2014 Mass. Super. LEXIS 30 at *7, citing Calder, 465 U.S. at 789-

90. Here, Plaintiff more than adequately pleads that she felt the injurious effects of Defendant

Carlson’s tortious acts in this Commonwealth.           FAC ¶¶ ¶¶ 86-87, 90-91, and Count IV.

Additionally, given the nature of Defendant Carlson’s conduct, i.e., his intentional harassment and

mental manipulation of a minor over a period of several years, it can be inferred that Defendant

Carlson intended harm to be felt in Massachusetts and/or that he likely knew, or should have

known, that such conduct would have a devasting impact on Plaintiff in Massachusetts. See, e.g.,

Abiomed, 379 F. Supp. 2d at 95 (finding that intent to cause harm in the state could be inferred

from unflattering internet postings directed at plaintiff in Massachusetts that would be seen by

others in Massachusetts); Edozien, 2014 Mass. Super. LEXIS 30 at *7; Adamcheck, 2008 U.S.

Dist. LEXIS 112440 at *21. Consequently, just as in Abiomed, “the hailing of [Defendant Carlson]

into a Massachusetts court to answer for his actions was foreseeable, if not inevitable.” Abiomed,
                                                   10
         Case 1:18-cv-11299-IT Document 58 Filed 11/16/18 Page 13 of 20



379 F. Supp. 2d at 95. Thus, Defendant Carlson has purposely availed himself of the privilege of

conducting activities in Massachusetts and should be subject to jurisdiction here.

               3.      Reasonableness

       Plaintiff has also made a prima facie showing that the exercise of jurisdiction over

Defendant Carlson is reasonable. See Sawtelle v. Farrell, 70 F.3d 1381, 1394 (1st Cir. 1995). In

assessing reasonableness, courts must weigh the following “gestalt factors”:

               (1) the defendant’s burden of appearing; (2) the forum state’s
               interest in adjudicating the dispute; (3) the plaintiff’s interest in
               obtaining convenient and effective relief; (4) the judicial system’s
               interest in obtaining the most effective resolution of the controversy;
               and (5) the common interests of all sovereigns in promoting
               substantive social policies.

Id.

       Here, Defendant Carlson lives in New York, so there is no “special” or “unusual” burden

if he is made to appear in Massachusetts. See Edozien, 2014 Mass. Super. LEXIS 30 at *8, citing

Sawtelle, 70 F.3d at 1395. Furthermore, Massachusetts has a substantial interest in adjudicating

claims and ensuring compensation for victims of sexual abuse.            See Doe v. Word of Life

Fellowship, Inc., Case No. 11-40077-TSH, 2012 U.S. Dist. LEXIS 84528, *6 (D. Mass. Jun. 19,

2012); see also Sliney, 473 Mass at 295, citing Remarks of Senator William N. Brownsberger,

2014 Senate J. 16. Likewise, Plaintiff’s interest in obtaining complete relief in this forum for the

sexual and emotional abuse she endured aligns with the interests of the judicial system and the

common interests of all sovereigns in promoting an important social policy. On balance, the

interests of justice in providing a forum for Plaintiff to seek a remedy against all Defendants

outweigh the slight burden imposed on Defendant Carlson in these circumstances. Thus, the

exercise of jurisdiction is eminently reasonable.




                                                 11
          Case 1:18-cv-11299-IT Document 58 Filed 11/16/18 Page 14 of 20



       Having met the requirements of both the Massachusetts Long Arm Statute and the Due

Process clause of the Fourteenth Amendment, Plaintiff has made a prima facie showing of in

personam jurisdiction over Defendant Carlson. Defendant Carlson’s Rule 12(b)(2) motion should

be dismissed so that this matter may proceed against all Defendants in this forum.

       D.      Plaintiff Has Alleged Sufficient Facts To Warrant Jurisdictional Discovery

       The Court has discretion to permit jurisdictional discovery where “a plaintiff puts forth a

colorable claim of personal jurisdiction and ‘present[s] facts to the court which show why

jurisdiction would be found if discovery is permitted.” Pettengill v. Curtis, 584 F. Supp. 2d 348,

361 (Mass. 2008), quoting Swiss Am. Bank, Ltd., 274 F.3d at 626.

       In the event that the Court finds any of Plaintiff’s jurisdictional allegations lacking,

Plaintiff respectfully requests limited jurisdictional discovery to ascertain Defendant Carlson’s

relationship with Massachusetts. In particular, Plaintiff has alleged that as a USOC and USAG

certified trainer, Defendant Carlson had contact with this jurisdiction by, among other things,

attending meets and/or competitions in this Commonwealth and otherwise benefiting personally

from training minors who resided in this Commonwealth. Defendants and other witnesses would

be able to substantiate these allegations. As Plaintiff also has alleged that Defendant Carlson’s

acts constitute tortious conduct in this Commonwealth, Plaintiff seeks discovery related to

Defendant Carlson’s knowledge as to the likelihood that his conduct would cause Plaintiff to suffer

emotional distress in Massachusetts. Plaintiff is confident that such discovery would reveal

additional facts relevant to this Court’s jurisdictional analysis.

II.    MASSACHUSETTS’ STATUTE OF LIMITATIONS APPLIES

       Defendant Carlson’s attempt to evade liability by applying Connecticut’s shorter statute of

limitations misconstrues the Complaint’s allegations and utterly ignores Massachusetts’

substantial interest in allowing citizens victimized by sexual abuse to seek justice in its courts.

                                                  12
             Case 1:18-cv-11299-IT Document 58 Filed 11/16/18 Page 15 of 20



Carlson Br. at 12-14. Because no state has a more significant relationship to the parties and the

repeated and ongoing occurrences of mental and physical abuse alleged herein, Massachusetts’

statute of limitations applies to Plaintiff’s claims.

           Federal courts sitting in diversity generally apply the law governing the application of the

statute of limitations of the forum state. See Stanley v. CF-VH Assocs., 956 F.Supp. 55, 57 (D.

Mass. 1997). Thus, Massachusetts choice of law rules determine whether Connecticut or

Massachusetts’ statute of limitations should be applied. Massachusetts employs a “functional”

approach guided by the Restatement (Second) of Conflict of Laws (1988), which balances several

considerations to ascertain which state has the “most significant relationship to the occurrence and

the parties.” See Restatement (Second) of Conflict of Laws § 145; see also Sexual Minorities

Uganda v. Lively, 960 F.Supp. 2d 304, 331 (D. Mass. 2013). With respect to conflicts involving

statutes of limitations, Massachusetts follows Restatement (Second) of Conflict of Laws § 142,

which provides that “under choice of law principles set forth in § 6, 6 the forum State generally will

apply its own statute of limitations to permit a claim unless: (a) maintenance of the claim would

serve no substantial interest of the forum; and (b) the claim would be barred under the statute of

limitations of a state having a more significant relationship to the parties and the occurrence.” See

Word of Life Fellowship, 2012 U.S. Dist. LEXIS 84528 at *6.




6
    Restatement (Second) of Conflict of Laws § 6 provides:
(1) A court, subject to constitutional restrictions, will follow a statutory directive of its own state on choice of law.
(2) When there is no such directive, the factors relevant to the choice of the applicable rule of law include:
(a) the needs of the interstate and international systems,
(b) the relevant policies of the forum,
(c) the relevant policies of other interested states and the relative interests of those states in the determination of the
particular issue,
(d) the protection of justified expectations,
(e) the basic policies underlying the particular field of law,
(f) certainty, predictability and uniformity of result, and
(g) ease in the determination and application of the law to be applied.

                                                            13
         Case 1:18-cv-11299-IT Document 58 Filed 11/16/18 Page 16 of 20



       As previously discussed, Plaintiff alleges that as a minor and resident of Massachusetts,

she endured an ongoing, continuous course of physical and mental sexual abuse occurring over

several years in multiple locations at the hands of Defendant Carlson. See, e.g., FAC, ¶ 87

(“Perpetrator Carlson’s physical and sexual abuse of Plaintiff commenced after the grooming of

Ms. Frederick began, and occurred numerous times while Ms. Frederick was on the GAG Gym

properties, while traveling for competitions and before and after competitive gymnastics meets

from in or around 1978 through 1980.”); FAC, ¶ 91 (alleging that Plaintiff traveled from Colorado

to Connecticut to report where all the instances of abuse had occurred). Plaintiff further alleges

that she filed her complaint with USAG in 2015 while residing in Massachusetts. FAC, ¶ 59.

Additionally, as set forth herein, Plaintiff maintains that Defendant Carlson’s sexual misconduct,

directed at a minor resident of Massachusetts and intended to cause injury in this Commonwealth,

constitutes an in-state act that resulted in emotional distress and other injuries in this

Commonwealth.

       Contrary to Defendant Carlson’s assertion, even if some of the alleged misconduct

occurred in Connecticut, Massachusetts’ “functional approach” does not mandate that a foreign

jurisdiction’s statute of limitations should be applied. See Sexual Minorities Uganda, 960 F. Supp.

2d at 331 (“[E]ven when the injury (and, indeed, even the conduct that caused the injury) occurs

in a foreign location, Massachusetts choice-of-laws doctrine does not automatically apply foreign

law.”), citing Robdoux v. Muholland, 642 F.3d 20, 28 (1st Cir. 2011) (finding that in a workers’

compensation case arising from injury occurring in Rhode Island, Massachusetts had the greater

interest in ensuring that the Massachusetts resident was compensated for workplace injury); Lou

v. Otis Elevator Co., 77 Mass. App. Ct. 571 (2010) (applying Massachusetts law to determine pre-




                                                14
          Case 1:18-cv-11299-IT Document 58 Filed 11/16/18 Page 17 of 20



judgment interest where plaintiffs resided in Massachusetts, injury occurred in China, and Chinese

law did not otherwise allow for such an award).

       Furthermore, where, as in the instant case, Plaintiff sufficiently alleges that tortious conduct

occurred in multiple jurisdictions, Massachusetts choice-of-law rules support application of the

law where the plaintiff is domiciled. See, e.g., Ayyadurai v. Floor64, Inc., 270 F.Supp. 3d 343,

353 (D. Mass. 2017) (holding that in a case involving multistate defamation, court would apply

the law of Massachusetts, where plaintiff was domiciled, pursuant to the Restatement (Second) of

Conflict of Laws § 150); Restatement (Second) of Conflict of Laws § 153 (local law of plaintiff’s

domiciliary should be applied where right to privacy was violated by publication of

communication in multiple states).

       The application of Massachusetts’ statute of limitations is especially warranted here given

the substantial state interest at stake. In June 2014, the Massachusetts legislature amended G. L.

c. 260, § 4C to extend the limitations period for sexual abuse of a minor from three years to thirty-

five years. See 2014 Mass. Ch. 145. Recognizing the importance of this public policy, the

amending act contained a retroactivity provision and an emergency preamble, which stated:

“[w]hereas, the deferred operation of this act would tend to defeat its purpose, which is to increase

forthwith the statute of limitations in civil child sexual abuse cases, therefore it is hereby declared

to be an emergency law, necessary for the immediate preservation of public safety.” Id. Based on

the clear statutory language and legislative history, numerous courts have acknowledged that

Massachusetts possesses a compelling interest in “enabling [childhood victims of sexual abuse] to

seek a remedy for sever injuries that they did not appreciate for long periods of time due to the

abuse.” See Sliney, 473 Mass. at 292; see also Word of Life Fellowship, Inc., 2012 U.S. Dist.

LEXIS 84528 at *7 (“Massachusetts has a substantial interest in having victims of sexual abuse



                                                  15
         Case 1:18-cv-11299-IT Document 58 Filed 11/16/18 Page 18 of 20



compensated for their injuries.”). Defendant Carlson has failed to articulate why Connecticut’s

interest in applying its statute of limitations outweighs the interests of Massachusetts. Indeed,

given that Connecticut similarly amended its law in 2002, the interests of both forums in protecting

children from sexual abuse are actually aligned. Compare 2002 Ct. P.A. 138, Section 2 (amending

Conn. Gen. Stat. §52-577(d) to extend the statute of limitations for sexual abuse of a minor) and

Section 3 (eliminating the statute of limitations for personal injury caused by sexual assault where

the defendant is convicted criminally) with 2014 Mass. Ch. 145 (amending G. L. c. 260, § 4C).

       The hotel-personal-injury cases relied upon by Defendant Carlson are distinguishable and

do not dictate the result in the instant case. In Nierman v. Hyatt Corp., 441 Mass. 693, 695-96

(2004), plaintiff fell off a transport cart while staying at a hotel in Texas. She alleged only a

negligence claim and no injury in Massachusetts. Thus, the court found that Massachusetts did

not have any substantial interest that would be advanced relative to the interest of Texas in having

its statute of limitations apply. Id. at 697-8. Similarly, in Gordon v. Starwood Hotels & Resorts

Worldwide, Inc., 238 F.Supp. 3d 229, 235 (D. Mass. 2017), the court held that Massachusetts did

not have a substantial interest in applying its statute of limitations to a personal injury claim

concerning a single incident that took place at a hotel in Pennsylvania. These cases stand in stark

contrast to the factual circumstances presented here, where Plaintiff has alleged repeated and

ongoing abuse in multiple locations spanning several years while a minor, including injury that

occurred in Massachusetts. Furthermore, Massachusetts’ substantial interest in protecting minors

from sexual abuse is undeniable.

       Therefore, based upon the choice of law principles set forth in Section 6 of the Restatement,

including the relevant policy of Massachusetts, the needs of interstate systems, and the justified

expectations of Plaintiff in seeking a remedy for her injuries, Massachusetts has the most



                                                16
           Case 1:18-cv-11299-IT Document 58 Filed 11/16/18 Page 19 of 20



substantial interest, as well as the most significant relationship with the parties and the litigation,

as compared with any other state. 7

                                                CONCLUSION

        For the reasons set forth herein, and in the Omnibus Opposition, incorporated by reference,

Plaintiff respectfully requests that Defendant Carlson’s Motion to Dismiss be denied.



Date: November 16, 2018                                       Respectfully submitted,

                                                               Plaintiff, Marcia Frederick,
                                                               by her attorneys,

                                                               /s/ Kimberly A. Dougherty_______________
                                                               Kimberly A. Dougherty (BBO No. 658014)
                                                               Vance Andrus (to be admitted pro hac vice)
                                                               Aimee Wagstaff (to be admitted pro hac vice)
                                                               ANDRUS WAGSTAFF, PC
                                                               19 Belmont Street
                                                               South Easton, MA 02375
                                                               (508) 230-2700
                                                               kim.dougherty@andruswagstaff.com

                                                               AND

                                                               Lori E. Andrus (to be admitted pro hac vice)
                                                               Jennie Lee Anderson (to be admitted pro hac
                                                               vice)
                                                               ANDRUS ANDERSON LLP
                                                               155 Montgomery Street, Suite 900
                                                               San Francisco, CA 94104
                                                               (415) 986-1400
                                                               lori@andrusanderson.com
                                                               jennie@andrusanderson.com




7
 Defendant Carlson’s remaining arguments, including the timeliness of Plaintiff’s claims, are addressed in the
Omnibus Opposition, incorporated by reference.

                                                        17
         Case 1:18-cv-11299-IT Document 58 Filed 11/16/18 Page 20 of 20



                               CERTIFICATE OF SERVICE

       I, Kimberly A. Dougherty, hereby certify that a true and correct copy of the above and

foregoing has been served on all known counsel of record via ECF, for those counsel registered to

receive filings via ECF, on November 16, 2018.

                                                    /s/ Kimberly A. Dougherty
                                                    Kimberly A. Dougherty




                                               18
